Thomas Doxey Attourny of William Jefferys of the parish of Bormandsey in the County of Surrey tanner plaint. agt Roger Dobleday late of Wapping in the County of Mddx now of Boston in New-England Currier Defendt in an action of debt of ten pounds Fifteen Shillings & Six pence lawfull mony of England due for hides sold him about five yeares since with interest for the same 8s other due damages according to attachmt Dat. July. 13° 1675. . . . The Jury brought in theire verdict ... for the plaint. Fourteen pound three Shillings lawful mony of England & costs of Court.